Citation Nr: 1115273	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  04-25 827	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for Type II Diabetes Mellitus, including as secondary to herbicide exposure in service.

2.  Entitlement to service connection for peripheral neuropathy, including as secondary to herbicide exposure in service.

3.  Entitlement to service connection for a skin disorder, including as secondary to herbicide exposure in service.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for headaches, including as secondary to already service-connected hypertension.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an initial compensable rating for the hypertension.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1968 to June 1970 and from May 1973 to August 1976.  He also had additional service in the Washington Army National Guard until 1983.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Board remanded the Veteran's claims so a hearing could be scheduled concerning them, and he had this hearing at the RO in October 2009 before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.


The Board sees that an earlier rating decision denying service connection for hearing loss was issued in December 1998.  At that time, hearing loss was not shown by the evidence of record.  The Veteran did not appeal that prior decision, so it became final and binding on him based on the evidence then of record.  See 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2010).

The Veteran requested to reopen this claim for service connection for hearing loss in September 2001.  So the threshold preliminary issue concerning this claim is whether there is new and material evidence since that prior, unappealed, and therefore final and binding decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board finds there is indeed such evidence to reopen this claim, but this claim requires further development before being readjudicated on its underlying merits.  So after reopening this claim, the Board is remanding this claim, along with those for tinnitus and PTSD, to the RO via the Appeals Management Center (AMC) in Washington, DC.  The Board is also remanding the claim for a higher initial rating for the hypertension because, in May 2009, the Veteran filed a timely Notice of Disagreement (NOD) with the noncompensable, i.e., 0 percent rating assigned for this condition in the RO's March 2009 decision granting service connection.  He has not been provided a Statement of the Case (SOC) concerning this "downstream" claim, however, or given an opportunity to perfect an appeal to the Board concerning this additional issue by, in response to the SOC, also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board is going ahead and deciding the remaining four claims for service connection for Type II Diabetes Mellitus, peripheral neuropathy, a skin disorder and headaches.

Additionally, the Veteran's representative raised a new claim in May 2009 for a mental condition, which he referred to as dysthalmic reaction.  Service connection already has been granted for dysthymic reaction and rated as part and parcel of the Veteran's left clavicle and shoulder disability since January 1981 (per a July 1984 rating decision).  So the Veteran and his representative need to clarify whether they are instead requesting:  1) an increased rating for this left clavicle and shoulder disability, including 2) a separate compensable rating for the dysthymic reaction, or 3) service connection for an entirely different psychiatric disability altogether.  The Board is referring, rather than remanding, this matter to the RO via the AMC.

There is one last preliminary point worth mentioning.  The Veteran recently submitted additional evidence in February 2011 concerning VA's recent publication of a final regulation aiding Veterans exposed to Agent Orange in Korea, in turn providing an easier path to health care and benefits.  The Veteran waived his right to have the RO initially consider this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  The Board already was aware of this change in regulation, however, and simply waiting until it took effect on February 24, 2011 before issuing this decision concerning its applicability to the Veteran's appeal.  And, indeed, because of this recent change in regulation, the Board is now able to at least partly grant this appeal.


FINDINGS OF FACT

1.  The Veteran was stationed in Korea near the demilitarized zone (DMZ) during the specific timeframe - between April 1, 1968, and August 31, 1971, when VA has conceded herbicides were used there.  And he has a diagnosis of Type II Diabetes Mellitus, a condition that VA has conceded is presumptively linked to herbicide exposure.  

2.  The Veteran's peripheral neuropathy is a complication of his diabetes.

3.  The Veteran's skin problems in service were acute and transitory and not representative of a chronic condition that has continued or persisted since.

4.  The weight of the competent and credible evidence is against finding that the Veteran's tension headaches in service are the same as the migraine headaches that he currently suffers from or that they are secondary to his service-connected hypertension.

5.  A December 1998 rating decision denied the Veteran's claim for service connection for bilateral hearing loss on the basis that no then current hearing loss disability was demonstrated by the record; however, additional evidence received since that December 1998 rating decision shows the Veteran now has bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The Veteran's Type II Diabetes Mellitus was presumptively incurred in service from exposure to herbicides (Agent Orange) in Korea.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  His peripheral neuropathy is secondary to the now service-connected Type II Diabetes Mellitus, that is, proximately due to, the result of, or aggravated by the diabetes.  38 C.F.R. § 3.310 (2010).

3.  A chronic skin disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Chronic headaches, especially migraines, were not incurred in or aggravated by service and not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2010).

5.  The December 1998 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

6.  But new and material evidence since has been submitted to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - 

such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2002, September 2006, and February 2007.  These letters informed him of the evidence required to establish his claims for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  The later September 2006 and February 2007 letters also complied with Dingess by as well apprising him of the downstream disability rating and effective date elements of his claims.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs) and VA treatment records.  The RO also requested his Social Security Administration (SSA) records but, in response, received indication there are no such available records.  In a November 2007 letter, the Veteran indicated that he had been denied SSA benefits because he had not been employed (unemployed?) in 10 years.  So the Board finds that any further attempts to obtain SSA records are unnecessary since no such records appear forthcoming.  38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  VA was however able to obtain the private medical records that he and his representative indicated as potentially relevant.  There is no indication of any other outstanding records pertinent to the claims.  

As for the claims for a skin disorder and headaches, VA also afforded the Veteran a medical examination in September 2008 with independent medical opinion issued in December 2008 to determine whether his current skin conditions and headaches are the same conditions as he experienced in service and therefore date back to or are otherwise attributable to his military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As for the claims for Type II Diabetes Mellitus and peripheral neuropathy, they are being granted.  In light of this favorable outcome, there is no need to discuss whether VA has satisfied its duties to notify and assist the Veteran with these claims because he is receiving the requested benefits, regardless.  38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. § 20.1102.

Additionally, the AMC has substantially complied with the Board's July 2009 remand directives in scheduling a Travel Board hearing - which, as mentioned, the Veteran had in October 2009.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Hence, no further notice or assistance to him is required in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection for Type II Diabetes Mellitus

The Veteran attributes his Type II Diabetes Mellitus to exposure to herbicides (especially the dioxin in Agent Orange) while stationed in Korea near the DMZ.  And for the reasons and bases discussed below, the Board finds that service connection is warranted on a presumptive basis in light of VA's recent publication of a final regulation that took effect as of February 24, 2011.

The Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Diabetes Mellitus also may be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Also, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.


Previously, the Department of Defense (DoD) had confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  If it was determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it was presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) would apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.; see also Veterans Benefits Administration (VBA) "Fact Sheet" dated August 1, 2005 (http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/
AoKorea. doc); Agent Orange: Korean Demilitarized Zone (http://
www.publichealth.va.gov/exposures/agentorange/korea.asp).   

This expansion of the presumptive period is directly applicable to the Veteran, as his service in Korea began just two weeks after the previously covered period.  His military personnel records list his dates of service in Korea as from August 15, 1969, to May 31, 1970.  Thus, since his service in Korea is within the presumptive period listed in § 3.307(a)(6)(iv), it is presumed that his service in Korea involved exposure to herbicides like Agent Orange.  He consequently need only establish he has a condition that is presumptively associated with such exposure to establish his entitlement to service connection for that condition.  These diseases for purposes of this presumption are chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, 
Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).


The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

In this case, the Veteran received the required diagnosis of Type II (adult-onset) Diabetes Mellitus in 1997 and continues to be treated for this condition.  Therefore, he has a condition that has been presumptively associated with herbicide exposure.  He also, according to the new regulation, served in Korea during the time when those there, near the DMZ, were presumptively exposed to herbicides like Agent Orange.  Therefore, absent more probative evidence indicating another cause of his Type II Diabetes Mellitus, his claim for service connection for this condition must be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV.  Service Connection for Peripheral Neuropathy

The Veteran alleges that his peripheral neuropathy is a secondary complication of his Type II Diabetes Mellitus, so is also service connected.

Service connection is permissible on this secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  This includes situations where a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence confirming the Veteran has the currently claimed disability; (2) evidence of the service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the currently claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); .

The Veteran's STRs do not show any complaints or treatment for numbness or tingling in his extremities.  

The April 1979 and April 1980 National Guard physical examinations also are unremarkable for any neurological abnormalities.

A nerve study was performed in September 1981, based on complaints of numbness and decreased grip strength in the left upper extremity, but showed no evidence of denervation.

A more recent November 2001 nerve study, however, found generalized axonal sensory neuropathy of the upper and lower extremities consistent with diabetic neuropathy.  There was no evidence of radiculopathy.

A January 2004 letter from N.B.L., M.D., indicates the Veteran's peripheral neuropathy is a complication of his diabetes mellitus.  An October 2009 letter from B.N., M.D., reiterates the peripheral neuropathy is a diabetic complication.

Hence, since the diabetes mellitus is now a service-connected disability, the Veteran also may establish service connection for a condition that is secondary to this service-connected disability.  38 C.F.R. § 3.310.  Therefore, as these doctors etiologically link his upper and lower extremity peripheral neuropathy to his now service-connected diabetes mellitus, service connection is additionally warranted for this peripheral neuropathy on this secondary basis.  See Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

IV.  Service Connection for a Skin Disorder

The Veteran alleges that his current skin condition is the same skin condition from which he suffered in service.  For the reasons and bases discussed below, however, the Board finds that service connection is not warranted on a direct, presumptive or secondary basis.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

The Veteran's STRs from his first period of service show treatment for a rash under his left armpit in November 1968, which was diagnosed as tinea corporis.  He was treated for a groin rash in February 1969, which was diagnosed as contact dermatitis.  A week later he was treated for a rash on his legs, above his boots, which was diagnosed as allergic dermatitis.  During his first separation examination in May 1970, he reported occasional boils.  His STRs from his second period of service show treatment for tinea pedis (Athlete's feet) and tinea curis (groin rash) in August 1973.  His STRs show treatment for pruritis of unknown etiology in January 1974, April 1974, and October 1974.  All laboratory tests, including blood tests, urinalysis, and tests for parasites came back normal; he had a psychiatric evaluation to rule out a psychiatric disorder and a scan of his liver and spleen to rule out a hematologic disorder.  On separation, the examiner noted a normal clinical evaluation of the skin and lymphatics.  

The April 1979 and April 1980 National Guard physical examinations were unremarkable for any skin disorders.

A December 1983 VA examination resulted in diagnoses of tinea pedis and generalized itching of questionable etiology.

An April 1984 VA treatment record shows diagnoses of tinea pedis and irritant dermatitis in the groin, possibly psoriasis.  A January 1985 VA treatment record shows tinea pedis and condyloma.


A January 2003 VA examination found the Veteran dermatitis secondary to chronic bacterial and fungal infections.  The examiner noted the Veteran is extremely obese, which predisposes someone to this problem.  The examiner also clarified the Veteran does not have the type of rashes that have been attributed to Agent Orange exposure.

A January 2004 letter from N.B.L., M.D., states the Veteran had unexplained skin rashes in service and continues to have recurrent skin rashes.

A September 2008 VA examination diagnosed impetigo in remission based on subjective factors of reports of intermittent blisters and rash all over the body and the objective factors of a normal skin examination.

A December 2008 Independent Medical Opinion (IMO) concludes the Veteran's skin problems in service - tinea corporis, allergic dermatitis, and pruritis of unknown etiology - are all unique disorders from different causes.  The examiner goes on to note that the Veteran's skin problems since service - dermatitis secondary to chronic bacterial and fungal infections and impetigo - are also unique disorders and are from separate causes than the in-service skin problems.  So this IMO disassociates any current skin disorder from any skin disorder experienced in service.

In further explanation, this IMO indicated that, because the medical evidence fails to relate this Veteran's current skin problem to the diagnosed skin conditions during his military service, it is less likely than not his currently diagnosed skin condition had its onset in service or is otherwise related to his service.  Since this commenter based her opinion on a thorough review of the record for the pertinent history of the Veteran's complaints, diagnoses, etc., this opinion is probative evidence against the claim for service connection.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

An October 2009 letter from B.N., M.D., states the Veteran "developed a skin condition while on active duty and continues to experience flare-up of said condition.  He then developed blister[-]like lesions which contain yellow fluid over his body.  There is a nexus to this Veteran's skin condition and his military service in Korea (July 1969 to May 1970) with herbicide exposure."  This letter contains some notable inaccuracies, however, which lessen its probative value, especially as to the development of blister-like lesions that are not reflected or documented earlier in any of the actual VA treatment records throughout the 1980s and 1990s.  The rashes, etc., the Veteran was experiencing during those several earlier years were never described in this manner.  And that was during a time preceding his claim when there was no motive or incentive, financial or otherwise, to describe his symptoms and condition other than what it actually was.  So the absence of any mention in these earlier dated records of this specific type of lesion is probative evidence against any current notion that he was experiencing these type of lesions in those earlier years.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran also has not received a diagnosis of a skin condition - namely, of chloracne, other acneform disease consistent with chloracne, or porphyria cutanea tarda - which is presumptively associated with exposure to herbicides like Agent Orange.

But even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claim still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The January 2003 VA examiner long ago clarified, however, that the Veteran does not have the type of rashes or skin disorders that have been attributed to Agent Orange exposure.  So this examiner did not, himself, validate this claimed cause-and-effect correlation in this particular instance.  Indeed, to the contrary, the tone of his opinion is that no such correlation exist under these facts presented.  The IMO's December 2008 comments also do not mention any relationship or correlation between the skin disorders that have been diagnosed since service and those noted in service.  Instead, other factors are cited as the more likely cause of the Veteran's current skin problems, so his presumed exposure to Agent Orange in Korea is not one of them.

The Veteran is competent to describe his symptoms during and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He also testified that he trained as a nurse, so has some medical training, but he did not indicate that he had any specialized knowledge in dermatology or skin-related diseases or the necessary medical training and expertise to ascribe his skin symptoms to one overarching chronic skin disability stemming from his military service.  An opinion may be reduced in probative value even where it comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  See also 38 C.F.R. § 3.159(a)(1) and (2); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As to direct service connection, the evidence shows the Veteran had skin problems in service and he has reported continuous symptoms since service.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).  However, the December 2008 IMO found that the Veteran's current diagnoses of dermatitis secondary to chronic bacterial and fungal infections and impetigo are not the same conditions that he was treated for in service - tinea corporis, allergic dermatitis, and pruritis of unknown etiology.  

The Board finds the December 2008 IMO more probative than the Veteran's opinion that these are all part of one chronic same skin condition, because of the December 2008 examiner's medical expertise.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

As to secondary service connection, there is no evidence the Veteran's skin problems are secondary to his service-connected hypertension, left shoulder disability, and now service-connected Type II Diabetes Mellitus or the associated peripheral neuropathy.  There is instead the indication that his skin problems are at least partly attributable to his obesity, which is not a 
service-connected disability or, itself, shown to be secondary to a service-connected disability.

For all of these reasons and bases, the Board finds that the weight of the competent and credible evidence is against this claim for service connection for a skin disorder, so this claim must be denied.  When, as here, the preponderance of the evidence is against the claim, the evidence is not evenly balanced for and against the claim, so there is not the required reasonable doubt to resolve in the Veteran's favor.  38 C.F.R. § 3.102.

V.  Service Connection for Headaches

The Veteran alleges that his current headache disorder is the same headache disorder he suffered from in service or alternately is secondary to his service-connected hypertension.  For the reasons and bases discussed below, the Board finds that service connection is not warranted on a direct or secondary basis.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

The Veteran's STRs show a complaint of recurrent occipital headaches in March 1969 and April 1969.   The diagnosis was occipital headaches secondary to labile hypertension or on a tension basis.  

The April 1979 and April 1980 National Guard physical examinations are negative for any complaints of headaches.

A December 1983 VA examination diagnosed muscle tension headaches.  A December 1983 CT scan of the head found mild mucosal thickening in the maxillary sinuses and some clouding of the anterior ethmoid air cells, but otherwise unremarkable scan.

A September 2008 VA examination diagnosed migraine headaches based on subjective factors of reports of intermittent disabling headaches with light and sound sensitivity and objective factors of normal cranial examination.

The December 2008 IMO concludes the Veteran's headaches are not secondary to hypertension and did not begin in service.  She stated the in-service headaches were not due to hypertension because the clinical evidence was that he had headaches when his blood pressure reading was not elevated and did not have a headache when his blood pressure was elevated.  Since the two symptoms did not track one another, they were not related.  This examiner also determined the Veteran's migraine headaches diagnosed in September 2008 were not the same disorder as the tension headaches in service because the location, occipital versus left temporal, and quality, tension versus sensitivity to light and sound, of the headache were different.

The Veteran is competent to describe his symptoms during and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, he did not indicate that he had any specialized knowledge of neurology or cardiology or the necessary medical training and expertise to ascribe his headaches to a particular etiology such as secondary to his hypertension.  See Black v. Brown, 10 Vet. App. 279 (1997).  See also 38 C.F.R. § 3.159(a)(1) and (2); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As to direct service connection, the evidence shows the Veteran had tension headaches in service and he has reported continuous symptoms since service.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).  However, the December 2008 IMO found that the Veteran's current diagnosis of migraine headaches is not the same condition that he was treated for in service, tension headaches.  And this IMO discusses the reasons and rationale for making this critical distinction, which is where most of the probative value of this evidence is derived.  See, e.g., 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court indicated, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")  The Board therefore finds the December 2008 IMO more probative than the Veteran's opinion because of the December 2008 examiner's medical expertise.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As to secondary service connection, there is no evidence the Veteran's migraine headaches are secondary to his service-connected hypertension, left shoulder disability, or now service-connected Type II Diabetes Mellitus or associated peripheral neuropathy.  There is no current diagnosis of tension headaches secondary to hypertension.  Further, the December 2008 IMO disagreed with the notion that the headaches and hypertension are interrelated because the two conditions did not always present together, which she explained would be expected from a secondary condition.  The Board also finds this IMO more probative than the Veteran's opinion as to the secondary relationship because of her medical expertise.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).

Therefore, as December 2008 IMO is of greater probative value than the Veteran's opinion, the weight of the competent and credible evidence is against the Veteran's claim for service connection for a headache disorder. 


VI.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for Bilateral Hearing Loss

The Veteran originally filed a claim for service connection for bilateral hearing loss in September 1998.  In a December 1998 rating decision, the RO denied this claim as there was not any evidence in the file at the time confirming he had a diagnosed hearing loss disability.  This is the most fundamental requirement for a claim for service connection because, without proof of current disability, there is no disability to attribute to military service.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In Degmetich v. Brown, 8 Vet. App. 208 (1995), 104 F.3d 1328, 1332 (1997), it was held that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  It since has been clarified in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.

The Veteran did not appeal that December 1998 decision, so it became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.


The Veteran's current appeal concerns his petition to reopen this previously denied and unappealed claim.  The Board finds that he has submitted new and material evidence to reopen this claim, so the Board may proceed to reviewing this claim on its underlying merits - but only after fulfilling the duty to assist.  

When a petition to reopen a previously denied, unappealed claim is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated this, noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Here, the evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim for service connection is the evidence that has been added to the record since the final and binding December 1998 rating decision.  

As the stated basis of the denial of service connection was that there was no evidence of a then current hearing loss disability, for evidence to be new and material it must at least suggest he has a hearing loss disability.  

Since the December 1998 rating decision in question, the Veteran has submitted a February 2003 VA audiology consult noting moderate right ear high frequency hearing loss starting at the 4000 Hz level and mild flat sensorineural hearing loss in the left ear.  This additional evidence is both new and material to this claim because it relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.  As this evidence demonstrates the Veteran now has a hearing loss disability, it is sufficient to reopen the claim for service connection because there is now at least a disability to determine whether it is related to his military service.  So this claim for service connection for bilateral hearing loss is reopened, albeit subject to the additional development in the remand below.



ORDER

The claim for service connection for Type II Diabetes Mellitus is granted.

Service connection also is granted for upper and lower extremity peripheral neuropathy secondary to the Type II Diabetes Mellitus.

The claim for service connection for a skin disorder is denied.

The claim for service connection for headaches also is denied.

However, the claim for service connection for bilateral hearing loss is reopened and remanded.


REMAND

In a March 2009 rating decision, the RO granted the Veteran's claim for service connection for hypertension and assigned an initial noncompensable rating.  In response, he filed a timely NOD in May 2009 contesting the rating assigned.  See 38 C.F.R. §§ 20.201, 20.302 (2010).  See also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (indicating no magical words are required, just that he express his disagreement with the decision and with sufficient specificity).  Despite receiving his NOD, however, the RO has not provided him an SOC concerning this downstream issue of whether he is entitled to a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The filing of a timely NOD places a claim in appellate status; it initiates an appeal.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand is to cure this procedural due process defect by having the RO/AMC issue an SOC concerning this claim.  The Veteran then will have the opportunity to perfect an appeal to the Board concerning this claim by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200.

The Board also finds that VA examinations are necessary to determine whether the Veteran's PTSD, bilateral hearing loss, and tinnitus are related to his military service.  Under the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a 
service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

A summary of the post-service evidence relating to psychiatric treatment is as follows.  A March 1984 VA examination diagnosed dysthymic reaction secondary to loss of the Veteran's job and working status.  An April 1984 evaluation by M.K., M.D., diagnosed PTSD based on the Veteran's termination from the Postal Service.  Whereas a September 2002 Vet Center letter from J.L.J., M.P.A., states the Veteran has chronic PTSD related to his service in Korea from August 1969 to May 1970.  The stressors listed are a jeep accident, a fellow soldier disappearing, the death of four U.S. soldiers on guard duty along the Korean DMZ, and the music played by the North Koreans.  A May 2003 VA examination diagnosed depressive disorder secondary to medical problems.  That examination did not diagnose PTSD.

A May 2007 VA psychiatric evaluation diagnosed dysthymia and PTSD based on the Veteran's work as a prison guard, in the military, and from childhood sexual abuse by a scoutmaster.

The Veteran does not yet have a verified in-service stressor, and he does not allege to also have been personally or sexually assaulted in service.  Instead, he has claimed an in-service stressor involving a jeep accident while stationed in Korea.  This accident is not documented in his STRs or anywhere in his service personnel file, although his STRs do mention a later motor vehicle accident in Oregon, as a civilian.  Further attempts to verify this stressor should be made.  

Alternately, the new PTSD regulations may be applicable to this Veteran.  His claim should be developed under the new regulations.   38 C.F.R. § 3.304(f)(3) (eff. July 13, 2010).

A summary of the audiological evaluations and ear treatment is as follows.  During his July 1968 entrance examination he indicated childhood ear infections.  A September 1968 STR shows treatment for an earache.  In January 1969 he complained of left ear pain after firing a gun.  The examiner observed the tympanic membrane (eardrum) was intact.

The April 1979 and April 1980 National Guard physical examinations were unremarkable for any tinnitus or any ear problems.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report these observable manifestations.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

During a September 1983 VA treatment visit, the Veteran reported experiencing bilateral (i.e., right and left ear) periodic tinnitus of mild severity.  A December 1983 VA examination diagnosed vertigo, probably middle ear in origin.

The audiogram results from 1968 to 1984 were:


RIGHT
RIGHT
RIGHT
RIGHT
RIGHT
LEFT
LEFT
LEFT
LEFT
LEFT

500 Hz
1000 
2000 
3000 
4000 
500 Hz
1000 
2000 
3000 
4000 
July 1968
0
0
0
0
0
5
0
0
0
0
Undated/ 1969-1970
15
20
5
5
5
0
15
15
15
15
March 1976
5
5
0
0
0
5
5
0
0
0
Jan 1978
10
0
0
0
0
10
5
0
5
0
April 1979	
15
10
0
0
0
5
5
0
0
0
May 1984
10
5
0
0
0
5
0
0
0
10

A February 2003 VA audiology consultation found moderate right ear high frequency hearing loss starting at the 4000 Hz level and mild flat sensorineural hearing loss in the left ear.  The Veteran had excellent word recognition in the right ear and good in the left ear.  He reported experiencing ringing in his ears once a week for several minutes.  He also reported the onset of this as 30 years earlier during his military service.

So medical comment is needed to assist in determining the etiology of these claimed conditions, particularly insofar as whether they date back to or are attributable to the Veteran's military service.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran an SOC concerning his claim for a higher (i.e., compensable) initial rating for his hypertension.  Give him an opportunity to perfect an appeal of this claim, in response to this SOC, by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  

Advise him that this claim will not be returned to the Board for further appellate consideration of this issue unless he perfects his appeal, meaning completes these steps necessary for the Board to have jurisdiction to adjudicate this additional issue.

2.  Attempt to verify the Veteran's alleged stressor of a jeep accident in Korea and any other incident that he believes caused his PTSD.

3.  Schedule a VA mental status evaluation to determine the etiology of his PTSD.

This examiner especially needs to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's PTSD is related to a verified 
in-service stressor or alternatively related to "fear of hostile military or terrorist activity" of the type contemplated by the amendments to 38 C.F.R. § 3.304(f)(3) that took effect on July 13, 2010.

4.  Also schedule a VA audiological evaluation to determine the etiology of his bilateral hearing loss and tinnitus.

This examiner especially needs to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's bilateral hearing loss and tinnitus:  (1) initially manifested during his active duty (AD) military service from September 1968 to June 1970 and from May 1973 to August 1976; (2) is attributable to noise exposure during those periods of service; or (3) was alternatively caused by a specific injury or disease during a period of active duty for training (ACDUTRA) between 1978 and 1983.

Regarding this latter possibility number (3), National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet.App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So if the Veteran alleges that his hearing loss and tinnitus are a result of injury or disease incurred or aggravated during his time in the Army National Guard, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that he has established status as a "Veteran" for purposes of other periods of service (e.g., his periods of active duty) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA if the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during his inactive duty training (INACDUTRA).  Id; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

And unlike AD, presumptions of service connection, soundness, aggravation, etc., do not apply to periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

To assist in making these important determinations, the designated examiners must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.  

The term "as likely as not" (at least 50 percent probable) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  

The examiners must discuss the rationale of their opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for these medical evaluations, without good cause, may have adverse consequences on these pending claims.

5.  Then readjudicate these claims for service connection for PTSD, bilateral hearing loss and tinnitus in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond to it before returning the file to the Board for further consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


